Citation Nr: 0616656	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for cervical spondylosis 
with a C5-6 herniation; claimed as a neck and right 
arm/hand/wrist condition, with pinched nerve and cracked 
vertebrae.

2. Entitlement to service connection for a thoracic spine 
disorder, described as upper back pain with herniated disc at 
T4-10.

3. Entitlement to service connection for a left ankle 
condition.

4. Entitlement to an increased rating for chronic low back 
pain with degenerative disc disease (DDD) of the lumbar 
spine, and intermittent lumbar muscle spasm with left lower 
extremity sciatica, currently evaluated as 40 percent 
disabling.

5. Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
April 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was before the Board in February 2003, at which 
time the Board reopened the claim of entitlement to service 
connection for cervical spondylosis.  The other issues were 
deferred. 

In January 2003, the Board undertook additional development 
of the claims pursuant to authority granted by the now 
invalid 38 C.F.R. § 19.9(a)(2) (2002).  Subsequently, the 
case was remandedd by the Board in August 2003 for initial 
consideration and for additional development by the RO. See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003). 

The claims file contains records which reasonably raise the 
issues of entitlement to service connection for chronic pain 
syndrome, and depression secondary to a chronic pain 
syndrome.  As these issues are not currently developed or 
certified for appellate review, they are referred to the RO 
for appropriate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is 
against finding that cervical spondylosis to include 
herniation of C5-6 herniation; a right arm/hand/wrist 
condition, with pinched nerve and cracked vertebrae was 
manifested in service. 

2. A thoracic spine disorder was first manifested in service.

3. The preponderance of the evidence of record is against 
finding that a chronic left ankle disorder was manifested in 
service. 

4. Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by a pronounced intervertebral 
disc syndrome.

5. Since September 23, 2002, the veteran's low back disorder 
has not been manifested by incapacitating episodes that 
required bed rest prescribed by a physician and treatment by 
a physician having a total duration of at least six weeks 
during the past 12 months.

6. Prior to September 26, 2003, the veteran's low back 
disorder was not manifested by residuals of a vertebra 
fracture, or unfavorable ankylosis of the lumbar spine.

7. Since September 26, 2003, the veteran's low back disorder 
was not manifested by unfavorable ankylosis of the 
thoracolumbar spine.



CONCLUSIONS OF LAW

1. A cervical spine disorder to include cervical spondylosis 
with a C5-6 herniation; claimed as a neck and right 
arm/hand/wrist condition, with pinched nerve and cracked 
vertebrae was not incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2. A thoracic spine disorder was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3. A left ankle disorder was not incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

4. The veteran has not met the criteria for a rating in 
excess of 40 percent for chronic low back pain with 
degenerative disc disease of the lumbar spine, and 
intermittent lumbar muscle spasm with left lower extremity 
sciatica, at any time during the pendency of this appeal. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2000, January 
2001, and May 2004 correspondence, and the January 2001 
statement of the case (SOC), amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
for which service connection was claimed.  The claims were 
readjudicated in an October 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date is harmless because the preponderance of the 
evidence is against the claims for entitlement to service 
connection for cervical spondylosis with a C5-6 herniation, 
and a left ankle disorder.  Hence, any questions regarding 
what rating or effective date would be assigned are moot.

As service connection for a thoracic spine disorder is being 
granted and as the RO is responsible for initially addressing 
rating and effective date to be assigned it is premature to 
address whether the appellant has been prejudiced.  The 
veteran may, of course, appeal any rating and or effective 
date assigned the thoracic disorder.

Finally, with respect to the claim of entitlement to an 
increased evaluation for chronic low back pain with 
degenerative disc disease of the lumbar spine, and 
intermittent lumbar muscle spasm with left lower extremity 
sciatica, the failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the claim is denied, 
and any questions pertaining to an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claims. 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.


Cervical Spine and Left Ankle Disorders   

Service medical records note that in September 1974 the 
veteran complained of trauma to the left ankle.  X-rays were 
normal.  The diagnosis was a sprain.

In February 1976 the veteran complained of a stiff neck over 
the prior week and a half.  The clinical notation referred to 
an auto accident in July 1975.  No diagnosis was entered due 
to the veteran's failure to return for treatment.  

In July 1980 the veteran reported a two week history of upper 
left shoulder pain.  Physical examination resulted in 
differential assessments of a pinched nerve, and "disc 
involvement."  She was provided general therapy and 
thereafter diagnosed with myalgia.

In October 1980 the veteran reported waking with a stiff 
neck.  Physical examination led to an assessment of 
musculoskeletal pain.

The veteran was seen in June 1982 following a left ankle 
injury while playing racquetball.  The diagnosis was pes 
planus.

In December 1987 the veteran was seen with complaints of 
acute left upper shoulder and neck pain and spasm with a 
decreased range of motion.  A prior history of left shoulder 
discomfort was noted.  The veteran was diagnosed with muscle 
spasm.   Following physical therapy, the veteran was seen for 
a VA examination in August 1988.  That examination did not 
diagnose a neck or left ankle disorder.

Post service neck pain was reported in September and in 
October 1990.  The veteran was noted to have slipped and 
injured herself at work.  No neurological problem was 
identified and there was no indication of any significant 
cervical pain.  The records note that she was evaluated by 
psychiatry, but believed her pain was real and not 
psychiatric in origin.  

In August 1991 the veteran was seen by VA with complaints of 
neck pain which radiated to the left shoulders.  The 
appellant believed that the pain was related to an injury she 
sustained when she tripped on a cable in 1977.  The 
assessment included cervical arthritis, and chronic neck 
pain.

An April 1992 VA MRI revealed C5-6 herniation along the left 
side.   The impression was arthritic changes without 
relationship to a prior cervical trauma as it involved the 
hip, neck, and sacroiliac (SI) joints, as well as the lumbar 
spine.  

An August 1992 EMG/NCV (electromyography/nerve conduction) 
study revealed no left upper extremity pathology.  

At a February 1993 VA examination of the spine, the examiner 
noted the veteran first complained of neck pain in 1989 while 
being treated at the VAMC.  She was seen in neurology and 
orthopedics in 1990 for her lumbar back with no complaints of 
neck pain. 

At a January 2001 VA examination, the veteran reported a 
history of a severe left ankle sprain while on active duty.  
A physical examination revealed no ankle swelling or 
tenderness.  The left ankle was stable, and the veteran's 
demonstrated range of motion was greater than normal.  An 
ankle disorder was not diagnosed.

In August 2002 the veteran was involved in a wheelchair 
accident during which she injured her neck.

At a May 2004 VA examination, a review of the claims file 
revealed the veteran reported left ankle injuries in 
September 1974 and July 1982.  In both cases she twisted her 
ankle and was diagnosed with a left ankle sprain.  There were 
no other left ankle complaints during service.  The examiner 
noted that cervical stiffness was first diagnosed in March 
1976.  The veteran reportedly was involved in a car accident 
in July 1974 and suffered a cervical sprain.  In February 
1979, she again complained of a stiff neck and pain in her 
lower scapula, and spasms in the left sternocleidomastoid 
muscle.  She was diagnosed with a muscle strain.  

Post service the examiner noted numerous complaints and 
reports of neck injuries.  Following examination, however, a 
cervical disorder was not linked to service.  Rather, the 
impression was that the veteran had a complex history and 
significant musculoskeletal complaints involving the 
cervical, thoracic, and lumbar spines with no objective 
evidence of any neurological deficits, or documented history 
of a systemic disease in service.  The military records 
documented a chronic progressive history of back pain 
especially of the lumbar and thoracic spines.  

An April 2004 VA orthopedic consult noted a complaint of 
right shoulder pain.  It was noted that the veteran was 
previously treated for a right shoulder rotator cuff tear.

A January 2005 VA neurological examination diagnosed cervical 
spondylosis, and myelopathy.

Following a July 2005 VA examination, the examiner opined 
that the left ankle, lumbar and cervical spine problems were 
multifactorial and not the result of any particular injury 
sustained at any point in time.  Although the veteran had 
several minor injuries none appeared to be clearly linked to 
an etiology.  It was the examiner's opinion that the cervical 
problem was "more likely not not due to" any specific 
accident during active duty.  The left ankle disorder seemed 
to be mentioned as an afterthought and did not appear to 
offer any significant problems.

The veteran has been advised that to establish service 
connection for a claimed disability, she must show that she 
has such disability and that it is related to disease or 
injury in service. The veteran has not submitted any 
objective medical evidence that links her currently diagnosed 
cervical spine or left ankle disorders to service.
Further none of the evidence secured by VA provides such a 
link.

The veteran is certainly capable of providing probative 
evidence of any symptomatology that she has experienced, but 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").

Here, the appellant has not submitted any medical evidence 
that supports her claims. Moreover, the preponderance of the 
probative and objective medical evidence now of record, to 
include, significantly, the July 2005 VA examination report 
findings, militates against a finding that she has a cervical 
spine or left ankle disorder related to service or any 
incident thereof. 38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's cervical spine 
and left ankle disabilities are related to her military 
service.  The claims are denied.

Thoracic spine disorder

During service in January 1977, the veteran tripped over a 
cable, and she reported constant dull midback pain.  The 
veteran was treated with physical therapy.

In a May 2004 VA examination, a review of the claims file 
revealed that the veteran slipped on a cable on service and 
was diagnosed with muscle spasm on the right side of T4-L2.  
From that point on she presented with various back complaints 
related to the upper and lower backs.  A February 1977 entry 
revealed pain on the left side of her back at T7-T9.  She was 
treated with injections therapy.  In May 1977, she reported a 
great deal of tenderness at the sacroiliac joints and was 
diagnosed with a sprain.  She continued having problems with 
pain and tenderness on the left side of T7-T9.  In August 
1977, she again complained of thoracic pain. In July 1980, 
she was treated for back and left shoulder pain.  In January 
1988, she was evaluated for low back pain and sacroiliac 
joint dysfunction.  

Following a physical examination, the examiner opined that 
the military records documented a chronic and progressive 
history of back pain to include the thoracic spine.

In this instance, the weight of the evidence in support of 
the veteran's entitlement to service connection for a 
thoracic spine disorder outweighs the evidence contradicting 
entitlement. To that end, service connection is granted for a 
thoracic spine disorder.

Increased Rating, Lumbar Spine Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

It is the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

While this appeal was pending the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The timing of this change requires the Board to first 
consider the claims under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether a higher rating is warranted under the new 
regulations from the date of the regulatory change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

Old Regulations.  Under 38 C.F.R. § 4.71a, Under DC 5010 
(2002), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, DC 5003 (2002), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under 38 C.F.R. § 4.71a, DC 5289 (2002), unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis warranted a 40 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5292 (2002), a severe limitation 
of lumbar motion warranted a 40 percent evaluation. A higher 
rating was not warranted under that diagnostic code.  

Under 38 C.F.R. § 4.71a, DC 5285 (2002), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity. 

Under 38 C.F.R. § 4.71a, DC 5293 (2002), a 40 percent 
evaluation was in order for a severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required evidence of pronounced 
intervertebral disc syndrome with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.

Under 38 C.F.R. § 4.71a, DC 5295 (2002), a lumbosacral strain 
warranted a 40 percent evaluation when there was a severe 
listing of the whole spine to opposite side, a positive 
Goldwaite's sign, a marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, an intervertebral disc syndrome is rated based either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under the new formula a 40 percent rating is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent rating is warranted where there 
are incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.    38 C.F.R. 
§ 4.71a (2005).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Further, under the new spinal regulations, now found at 
38 C.F.R. § 4.71a, DC 5235 to DC 5243 (2005), the Board is 
directed to consider a general rating formula for diseases 
and injuries of the spine.  That formula provides that with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is 30 degrees or less.  A 60 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

The notes to the general rating formula for diseases and 
injuries of the spine provide that VA is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code. 

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated above. 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.

Background

Service connection was initially granted for a lumbosacral 
strain with low back pain by a September 1988 rating 
decision, and a 10 percent rating was assigned.  
Subsequently, in a November 1996 rating decision the rating 
was increased to 40 percent, and the diagnosis was 
recharacterized as chronic low back and leg pain with 
degenerative disc disease (DDD) by magnetic resonance imagery 
(MRI) at L4-5 and L5-6.

At a January 2001 VA examination, the veteran reported daily 
muscle spasms and needing crutches to ambulate.  She used 
multiple prescribed medications for pain. The examiner noted 
that the veteran was unable to stand without assistance, and 
the examination was performed with crutches. Range of motion 
studies (ROM) did not reveal lumbar ankylosis.  The veteran 
was unable to heel and toe walk.  There was non-dermatomal 
decreased sensation on the left.  On palpation there was pain 
in the left thigh.  There were no spasms. 

The examiner noted that an x-ray taken in May 2000 revealed 
no evidence of degenerative change, bone destruction, or 
subluxation.  The sacroiliac joints appeared normal.  There 
was slight narrowing of the disk space between L5-S1. A 
computer tomography (CT) myelogram revealed a small left 
paracentral disk herniation on the lumbarized S1-S2 level 
with some impingement of the left S2 nerve root.  The 
diagnoses were sciatica to the left lower extremity, 
degenerative disc disease, lumbar spine, chronic back pain, 
and intermittent lumbar muscle spasm.

In a May 2004 VA examination, the examiner reviewed the 
claims file.  The lumbar spine pain was described as achy, 
sharp, and stabbing on occasion, with burning with some 
numbing associated with her legs.  The post service records 
revealed extensive lumbar degenerative disc and joint 
disease. The veteran had been diagnosed with facet joint 
arthropathy and pyriform syndrome and sacroiliitis.  The file 
also contained a January 2001 outside evaluation from Dr. 
Jones, who could not find a definitive anatomical reason for 
the ongoing persistent and chronic back discomfort.  

The veteran arrived in a motorized scooter.  On examination 
lumbar ankylosis was not demonstrated.  Gait was extremely 
slow, but she could ambulate from her scooter to the desk 
using a crutch and holding on to her scooter.  The lumbar 
spine was tender to the touch.  A neurological examination 
revealed weakness in the flexor of the left leg; otherwise no 
motor deficits were noted. The impression was a complex 
history of significant musculoskeletal complaints with no 
objective evidence to confirm the presence of any neurologic 
deficits.   

At a July 2005 VA examination, the examiner noted that the 
veteran was on a host of medications, including morphine 
tablets twice a day and was a frequent visitor to the pain 
clinic. She reported flareups two out of every three days 
which increased with the weather. The examiner noted that the 
veteran reported to have nearly every low back pain symptom 
described. She has used a wheelchair and was able to walk 
only a few feet with the aid of a cane.  She was currently 
employed.  

Once again, examination of the lumbar spine did not reveal 
any sign of lumbar ankylosis.  X-rays revealed degenerative 
disc disease and degenerative joint disease. The examiner 
noted severe limitation of motion of the lumbar spine with 
widespread degenerative disc and joint disease, but no 
neurological findings consistent with lumbar spine 
radiculopathy.

Analysis  

In this case, there is no evidence to show that the criteria 
for an increased rating have been met under either the old or 
the new criteria.  In this regard, at no time prior to 
September 23, 2002, was objective evidence of a pronounced 
intervertebral disc syndrome demonstrated.  Moreover, prior 
to September 26, 2003, at no time was complete bony fixation 
of the lumbar spine, or unfavorable ankylosis objectively 
shown.  Rather, the lumbar spine showed motion in each plane 
of movement.  As such, the preponderance of the evidence is 
against an increased evaluation for the appellant's lumbar 
disorder under both the old rating criteria for complete bony 
fixation of the lumbar spine, ankylosis of the lumbar spine, 
or intervertebral disc syndrome.  The veteran was rated at 
the old maximum rating criteria based on a limitation of 
lumbar motion. 

Likewise, since the introduction of the new regulations, the 
preponderance of the clinical evidence is against an 
increased evaluation.  In this respect, the July 2005 VA 
examination report does not show ankylosis.  There are no 
neurological findings consistent with lumbar radiculopathy.

There is no evidence of an intervertebral disc syndrome 
manifested by incapacitating episodes as that term is defined 
by VA regulation.  Accordingly, the preponderance of the 
evidence is against finding entitlement to an increased 
rating under the new criteria as well. 38 C.F.R. § 4.71a, 
DC's 5237, 5242, 5243.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  While the evidence 
shows a limitation of lumbar motion, as well as pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 40 percent.  

In particular, there is no objective evidence of such 
findings as loss of coordination, or muscle atrophy due to 
service connected pathology.  The veteran uses an electric 
scooter, or wheelchair, but can walk with the aid of crutches 
or a cane.  While the veteran had some limitation of motion, 
the May 2004 and July 2005 VA examination revealed no motor 
or neurologic deficits. 

In summary, when lumbar motion is considered with evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits and muscle strength, there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 40 
percent when compared to either the old or the new rating 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 
5292, 5293.  

Extra-schedular Consideration.  The Board has considered 
whether the veteran's service-connected low back disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, and to warrant a referral to the appropriate 
officials for consideration of an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1).  The Board finds that the veteran's 
lumbar disorder does not interfere markedly with employment.  
The disorder has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairments resulting from the veteran's lumbar disorder 
do not warrant an increased rating.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical spondylosis with C5-6 
herniation (claimed as neck and right arm/hand/wrist 
condition with pinched nerve and cracked vertebrae) is 
denied.

Service connection for a thoracic spine disorder, described 
as upper back pain with herniated disc at T4-10 is granted.

Service connection for a left ankle condition is denied.

Entitlement to an increased rating for chronic low back pain 
with DDD of the lumbar spine, and intermittent lumbar muscle 
spasm and sciatica to the left lower extremity is denied.


REMAND

The veteran's combined evaluation for her service-connected 
disabilities is 40 percent, which does not meet the minimum 
schedular requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a) (2005).  The Board 
in this decision has granted service connection for a 
thoracic spine disorder and the disability rating to be 
assigned by the RO must be considered in the veteran's 
combined evaluation for TDIU consideration.    

Further, as noted above, the veteran appears to be claiming 
entitlement to service connection for a chronic pain 
syndrome, and entitlement to service connection for 
depression secondary to a chronic pain syndrome.  The 
adjudication of these issues is inextricably intertwined with 
the claim of entitlement to a total disability evaluation 
based on individual unemployability.  Hence, further 
development is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran not already of 
record, to include VA outpatient records 
from May 2004 to the present for her 
service-connected disabilities, and the 
disorders for which she is claiming 
entitlement to service connection.  She 
should provide approximate dates and 
times of treatment or release forms for 
private medical treatment. Attempts to 
obtain the records should be documented.

2. The veteran should be contacted and 
asked to provide updated employment 
information. Specifically, she should 
complete and return an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  The RO should adjudicate the rating 
and effective date warranted the 
appellant's service connected  thoracic 
disorder.  The RO must also adjudicate 
the claims of entitlement to service 
connection for a chronic pain syndrome, 
and service connection for depression 
secondary to a chronic pain syndrome.  
The veteran must be given a reasonable 
period of time to respond to these 
adjudications pursuant to 38 U.S.C.A. 
§ 7105 (West 2002).  

4.  The veteran should then be afforded 
VA examinations by a physician or 
physicians with appropriate expertise to 
determine the impact of each of her 
service-connected disabilities on her 
employability. The claims files, to 
include a copy of this Remand, must be 
made available for review by the 
examiners. Any indicated studies should 
be performed. The examiners should 
identify the limitations resulting from 
each service- connected disability and 
opine whether it is at least as likely as 
not that the veteran's service-connected 
disabilities are alone sufficiently 
severe to render her unable to maintain 
any form of substantially gainful 
employment consistent with her education 
and occupational experience. The 
rationale for all opinions expressed must 
also be provided.

5. Then, the RO should readjudicate the 
claim for a TDIU. If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


